UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2205


JOHN ANDREW MYRICK,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
DEFENSE; UNITED STATES DEPARTMENT OF THE ARMY; JOINT
IMPROVISED EXPLOSIVE DEVICE DEFEAT ORGANIZATION, (JIEDDO);
COUNTER-IMPROVISED    EXPLOSIVE    DEVICE  OPERATIONS    &
INTELLIGENCE INTEGRATION CENTER, (COIC),

                Defendants - Appellees,

          and

PAUL J. STURM; ROBERT KELLY GRAY,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00281-LMB-JFA)


Submitted:   February 26, 2014              Decided:   March 7, 2014


Before FLOYD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John Andrew Myrick, Appellant Pro Se.     Anil Suresh Murjani,
Special Assistant United States Attorney, Sosun Bae, Edward
Reynolds   Wilson,  OFFICE   OF  THE UNITED   STATES ATTORNEY,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               John Andrew Myrick appeals the district court’s orders

denying his motions for default judgment, denying his objection

to    the    substitution    of    the    United     States     for    the    individual

defendants, and granting the United States’ motion to dismiss.

Myrick also seeks to amend his complaint to include additional

defamation claims.          We have reviewed the record, including the

transcript of the motion hearing, and find no reversible error.

               The district court did not err in denying Myrick’s

motions for default judgment because the United States’ timely

filing of a motion to dismiss suspended its obligation to file

an    answer.      See    Fed.    R.   Civ.    P.    12(a)(3),      12(a)(4),       55(a).

Myrick failed to show by a preponderance of the evidence that

the    individual    defendants        acted    outside       the     scope    of   their

employment.       See Borneman v. United States, 213 F.3d 819, 827

(4th Cir. 2000).           Finally, the district court properly found

that the United States has not waived its sovereign immunity for

claims of defamation.             See 28 U.S.C. § 2680(h) (2012); Talbert

v.    United    States,     932    F.2d    1063,     1066-67     (4th    Cir.       1991).

Accordingly, we affirm the district court’s judgment and deny

Myrick’s motion to amend his complaint.

               We dispense with oral argument because the facts and

legal       contentions   are     adequately        presented    in    the    materials



                                           3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4